Title: From Alexander Hamilton to William S. Smith, 15 April 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York April 15. 1800
          
          I have received your letter of the 11. instant with its inclosures. I would wish Hill to be tried by a Court Martial previous to my granting him his pardon The Court may probably recommend him to mercy, should that however not be the case; your recommendation with that of the Officer’s of your regiment shall be treated with the meet with proper respect attention
          with true consideration Sir
           Colonel Smith
        